Citation Nr: 0024899	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  97-22 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to a compensable evaluation for left ear 
hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran had active service from April 1956 to April 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and October 1997 decisions of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas.


REMAND

The veteran has asserted that he did not receive an 
audiometric examination during his service separation 
physical examination, as the equipment was not working, and 
was told to report to the VA medical facility in Wichita, 
Kansas for testing as he was felt to have a high frequency 
hearing loss due to inservice jet engine noise exposure.  His 
separation examination report reflects that audiometric 
testing was not done in March 1960.  The RO has based its 
denial of his claim on the results of an inservice hearing 
evaluation conducted in April 1960, at England Air Force 
Base.  The veteran contends that he did go to the VA soon 
after service discharge, and hearing loss was diagnosed.  The 
M&ROC has attempted to obtain the results of VA testing 
conducted in 1960, but has been unsuccessful in this regard.  
Requests for these records have not resulted in any response 
from the VA medical center (VAMC), despite a request for a 
response that no records were found if that were the case.  
The Board is of the opinion that further efforts must be 
undertaken to request a copy of the records from the Wichita 
VAMC from 1960.  Evidence within the control of the Secretary 
of VA (such as VA records) is constructively before the 
Secretary and the Board.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Thus, further efforts must be taken by the M&ROC 
to obtain the 1960 outpatient treatment records from the VAMC 
in Wichita, or a negative response from that facility.

Because the outcome of the veteran's appeal for entitlement 
to service connection for hearing loss of the right ear may 
potentially impact the other claim on appeal, which is 
entitlement to an increased rating for hearing loss of the 
left ear, the Board finds that these claims are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two or more issues are inextricably intertwined if 
one claim could have significant impact on the other).

Thus, the case is REMANDED to the M&ROC for the following 
actions:

1.  The M&ROC should request from the 
Wichita VAMC copies of outpatient 
treatment records pertaining to 
treatment/testing of the veteran's 
hearing in approximately 1960.  If 
records are not available, the VAMC 
should be requested to provide a negative 
response.  

2.  Thereafter, the M&ROC should again 
review the veteran's claims.  If any 
benefits sought on appeal remain denied, 
the veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
should include consideration of all 
evidence received since the April 1998 
supplemental statement of the case, to 
include medical evidence dated in 
December 1999.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


